

 
 

 (Bilateral Form)   (ISDA Agreements Subject to New York Law Only)

 
 
ISDA®
 
International Swaps and Derivatives Association, Inc.
 
CREDIT SUPPORT ANNEX
 
to the Schedule to the
MASTER AGREEMENT
 
dated as of
 
December 23, 2011
 
between
 
MORGAN STANLEY
and
TILES TRUST NO. 2006-1
     
(“Party A”)
 
(“Party B”)



This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
 
Accordingly, the parties agree as follows:
 
1.   Interpretation
 
(a) Definitions and Inconsistency.  Capitalized terms not otherwise defined
herein or elsewhere in this Agreement have the meanings specified pursuant to
Paragraph 12, and all references in this Annex to Paragraphs are to Paragraphs
of this Annex.  In the event of any inconsistency between this Annex and the
other provisions of this Schedule, this Annex will prevail, and in the event of
any inconsistency between Paragraph 13 and the other provisions of this Annex,
Paragraph 13 will prevail.
 
(b) Secured Party and Pledgor.  All references in this Annex to the “Secured
Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.
 
2.   Security Interest
 
Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.  Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.
 
Copyright © 1994 by International Swaps and Derivatives Association, Inc.
 

 
-1-

--------------------------------------------------------------------------------

 



 
3.   Credit Support Obligations
 
(a) Delivery Amount.  Subject to Paragraphs 4 and 5, upon a demand made by the
Secured Party on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Pledgor’s Minimum Transfer Amount,
then the Pledgor will Transfer to the Secured Party Eligible Credit Support
having a Value as of the date of Transfer at least equal to the applicable
Delivery Amount (rounded pursuant to Paragraph 13).  Unless otherwise specified
in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for any
Valuation Date will equal the amount by which:
 
(i) the Credit Support Amount
 
exceeds
 
(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.
 
(b) Return Amount.  Subject to Paragraphs 4 and 5, upon a demand made by the
Pledgor on or promptly following a Valuation Date, if the Return Amount for that
Valuation Date equals or exceeds the Secured Party’s Minimum Transfer Amount,
then the Secured Party will Transfer to the Pledgor Posted Credit Support
specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13).  Unless otherwise specified in Paragraph 13, the
“Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:
 
(i) the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party
 
exceeds
 
(ii) the Credit Support Amount.
 
“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.
 
4.   Conditions Precedent, Transfer Timing, Calculations and Substitutions
 
(a) Conditions Precedent.  Each Transfer obligation of the Pledgor under
Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5 and
6(d) is subject to the conditions precedent that:
 
(i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and
 
(ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.
 
 
-2-

--------------------------------------------------------------------------------

 
(b) Transfer Timing.  Subject to Paragraphs 4(a) and 5 and unless otherwise
specified, if a demand for the Transfer of Eligible Credit Support or Posted
Credit Support is made by the Notification Time, then the relevant Transfer will
be made not later than the close of business on the next Local Business Day; if
a demand is made after the Notification Time, then the relevant Transfer will be
made not later than the close of business on the second Local Business Day
thereafter.
 
(c) Calculations.  All calculations of Value and Exposure for purposes of
Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time.  The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).
 
(d) Substitutions.
 
(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support to be exchanged, the Pledgor may,
on any Local Business Day, Transfer to the Secured Party substitute Eligible
Credit Support (the “Substitute Credit Support”); and
 
(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in Paragraph
13 (the “Substitution Date”); provided that the Secured Party will only be
obligated to Transfer Posted Credit Support with a Value as of the date of
Transfer of that Posted Credit Support equal to the Value as of that date of the
Substitute Credit Support.
 
5.   Dispute Resolution
 
If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:
 
(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:
 
(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;
 
(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and
 
 
-3-

--------------------------------------------------------------------------------

 
(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.
 
(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.
 
Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time.  The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.
 
6.   Holding and Using Posted Collateral
 
(a) Care Of Posted Collateral.  Without limiting the Secured Party’s rights
under Paragraph 6(c), the Secured Party will exercise reasonable care to assure
the safe custody of all Posted Collateral to the extent required by applicable
law, and in any event the Secured Party will be deemed to have exercised
reasonable care if it exercises at least the same degree of care as it would
exercise with respect to its own property.  Except as specified in the preceding
sentence, the Secured Party will have no duty with respect to Posted Collateral,
including, without limitation, any duty to collect any Distributions, or enforce
or preserve any rights pertaining thereto.
 
(b) Eligibility to Hold Posted Collateral; Custodians.
 
(i) General.  Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party.  Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian.  The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.
 
(ii) Failure to Satisfy Conditions.  If the Secured Party or its Custodian fails
to satisfy any conditions for holding Posted Collateral, then upon a demand made
by the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.
 
(iii) Liability.  The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.
 
(c) Use of Posted Collateral.  Unless otherwise specified in Paragraph 13 and
without limiting the rights and obligations of the parties under Paragraphs 3,
4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting Party or an
Affected Party with respect to a Specified Condition and no Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then the Secured Party
will, notwithstanding Section 9-207 of the New York Uniform Commercial Code,
have the right to:
 
 
-4-

--------------------------------------------------------------------------------

 
(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and
 
(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.
 
For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.
 
(d) Distributions and Interest Amount.
 
(i) Distributions.  Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).
 
(ii) Interest Amount.  Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose).  The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.
 
7.   Events of Default
 
For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:
 
(i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;
 
(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or
 
(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.
 
 
-5-

--------------------------------------------------------------------------------

 
8.   Certain Rights and Remedies
 
(a) Secured Party’s Rights and Remedies.  If at any time (1) an Event of Default
or Specified Condition with respect to the Pledgor has occurred and is
continuing or (2) an Early Termination Date has occurred or been designated as
the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:
 
(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;
 
(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;
 
(iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and
 
(iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.
 
Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.
 
(b) Pledgor’s Rights and Remedies.  If at any time an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then (except in the case of an
Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):
 
(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party,
 
(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;
 
(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and
 
(iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:
 
(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and
 
 
-6-

--------------------------------------------------------------------------------

 
(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.
 
(c) Deficiencies and Excess Proceeds.  The Secured Party will Transfer to the
Pledgor any proceeds and Posted Credit Support remaining after liquidation,
Set-off and/or application under Paragraphs 8(a) and 8(b) after satisfaction in
full of all amounts payable by the Pledgor with respect to any Obligations; the
Pledgor in all events will remain liable for any amounts remaining unpaid after
any liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b).
 
(d) Final Returns.  When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement), the Secured Party will Transfer to the
Pledgor all Posted Credit Support and the Interest Amount, if any.
 
9.   Representations
 
Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:
 
(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;
 
(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;
 
(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and
 
(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.
 
10.   Expenses
 
(a) General.  Except as otherwise provided in Paragraphs 10(b) and 10(c), each
party will pay its own costs and expenses in connection with performing its
obligations under this Annex and neither party will be liable for any costs and
expenses incurred by the other party in connection herewith.
 
(b) Posted Credit Support.  The Pledgor will promptly pay when due all taxes,
assessments or charges of any nature that are imposed with respect to Posted
Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party’s rights under
Paragraph 6(c).
 
 
-7-

--------------------------------------------------------------------------------

 
(c) Liquidation/Application of Posted Credit Support.  All reasonable costs and
expenses incurred by or on behalf of the Secured Party or the Pledger in
connection with the liquidation and/or application of any Posted Credit Support
under Paragraph 8 will be payable, on demand and pursuant to the Expenses
Section of this Agreement, by the Defaulting Party or, if there is no Defaulting
Party, equally by the parties.
 
11.   Miscellaneous
 
(a) Default Interest.  A Secured Party that fails to make, when due, any
Transfer of Posted Collateral or the Interest Amount will be obligated to pay
the Pledgor (to the extent permitted under applicable law) an amount equal to
interest at the Default Rate multiplied by the Value of the items of property
that were required to be Transferred, from (and including) the date that Posted
Collateral or Interest Amount was required to be Transferred to (but excluding)
the date of Transfer of that Posted Collateral or Interest Amount.  This
interest will be calculated on the basis of daily compounding and the actual
number of days elapsed.
 
(b) Further Assurances.  Promptly following a demand made by a party, the other
party will execute, deliver, file and record any financing statement, specific
assignment or other document and take any other action that may be necessary or
desirable and reasonably requested by that party to create, preserve, perfect or
validate any security interest or lien granted under Paragraph 2, to enable that
party to exercise or enforce its rights under this Annex with respect to Posted
Credit Support or an Interest Amount or to effect or document a release of a
security interest on Posted Collateral or an Interest Amount.
 
(c) Further Protection.  The Pledgor will promptly give notice to the Secured
Party of, and defend against, any suit, action, proceeding or lien that involves
Posted Credit Support Transferred by the Pledgor or that could adversely affect
the security interest and lien granted by it under Paragraph 2, unless that
suit, action, proceeding or lien results from the exercise of the Secured
Party’s rights under Paragraph 6(c).
 
(d) Good Faith and Commercially Reasonable Manner.  Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.
 
(e) Demands and Notices.  All demands and notices made by a party under this
Annex will be made as specified in the Notices Section of this Agreement, except
as otherwise provided in Paragraph 13.
 
(f) Specifications of Certain Matters.  Anything referred to in this Annex as
being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.
 
12.   Definitions as Used in this Annex:
 
As used in this Annex:
 
“Cash” means the lawful currency of the United States of America.
 
“Credit Support Amount” has the meaning specified in Paragraph 13.
 
“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.
 
“Delivery Amount” has the meaning specified in Paragraph 3(a).
 
 
-8-

--------------------------------------------------------------------------------

 
“Disputing Party” has the meaning specified in Paragraph 5.
 
“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c).  Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.
 
“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
 
“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.
 
“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of “Market Quotation”).
 
“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.
 
“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:
 
(x)  the amount of that Cash on that day; multiplied by
 
(y)  the Interest Rate in effect for that day; divided by
 
(z)  360.
 
“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current interest Amount is to be
Transferred.
 
“Interest Rate” means the rate specified in Paragraph 13.
 
“Local Business Day,” unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.
 
“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.
 
“Notification Time” has the meaning specified in Paragraph 13.
 
“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.
 
“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
 
“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.
 
 
-9-

--------------------------------------------------------------------------------

 
“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
 
“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8.  Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.
 
“Posted Credit Support” means Posted Collateral and Other Posted Support.
 
“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.
 
“Resolution Time” has the meaning specified in Paragraph 13.
 
“Return Amount” has the meaning specified in Paragraph 3(b).
 
“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.
 
“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.
 
“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).
 
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
 
“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.
 
“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:
 
(i)  in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;
 
(ii)  in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;
 
(iii)  in the case of securities that can be paid or delivered by book-entry,
the giving of written instructions to the relevant depository institution or
other entity specified by the recipient, together with a written copy thereof to
the recipient, sufficient if complied with to result in a legally effective
transfer of the relevant interest to the recipient; and
 
(iv)  in the case of Other Eligible Support or Other Posted Support, as
specified in Paragraph 13.
 
“Valuation Agent” has the meaning specified in Paragraph 13.
 
 
-10-

--------------------------------------------------------------------------------

 
“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.
 
“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.
 
“Valuation Time” has the meaning specified in Paragraph 13.
 
“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:
 
(i) Eligible Collateral or Posted Collateral that is:
 
(A)  Cash, the amount thereof, and
 
(B)  A security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation Percentage, if any;
 
(ii) Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero; and
 
(iii) Other Eligible Support and Other Posted Support, as specified in Paragraph
13.
 
Paragraph 13. Elections and Variables
 
(a)           Security Interest for “Obligations”.  The term “Obligations” as
used in this Annex includes no additional obligations with respect to either
party.
 
(b)           Credit Support Obligations.
 
(i)           Delivery Amount, Return Amount and Credit Support Amount.
 
 
(A)
“Delivery Amount” shall mean the amount by which the S&P Credit Support Amount
exceeds the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.

 
The words in paragraph 3(a) “upon a demand made by the Secured Party on or
promptly following a Valuation Date” shall be deleted and replaced by the words
“on each Valuation Date”.
 
 
(B)
“Return Amount” shall mean the amount by which the Value as of that Valuation
Date of all Posted Credit Support held by the Secured Party exceeds the S&P
Credit Support Amount.

 
(C)           “Credit Support Amount”:  not applicable.
 
 
(ii)
Eligible Collateral.

 
 
Any asset of the type listed in Exhibit I.

 
 
Any asset that is not identified herein as being Eligible Collateral will have a
Valuation Percentage of zero.

 
 
(iii)
Other Eligible Support.  There shall be no “Other Eligible Support” for purposes
of this Annex, unless agreed in writing between the parties.

 
 
(iv)
Thresholds.

 
 
-11-

--------------------------------------------------------------------------------

 
 
(A)
“Independent Amount” shall mean: not applicable.

 
 
(B)
“S&P Threshold” means with respect to Party A:  Infinity; provided, however,
that the S&P Threshold with respect to Party A shall be zero if an S&P Trigger
Event has occurred and is continuing; and, provided, further, that the S&P
Threshold shall be infinity at any time that Party A has performed any
obligation or taken any action permitted or required by the Agreement (other
than pledging Posted Collateral pursuant to this Annex) that would prevent such
S&P Trigger Event from becoming an Event of Default or a Termination Event.

 
 
(C)
“Minimum Transfer Amount”, with respect to a party on any Valuation Date, means
U.S. $100,000; provided that if Party A's S&P Threshold is infinity, for the
Party B Return Amount, the Minimum Transfer Amount is zero.

 
 
(D)
Rounding.  The Delivery Amount, rounded up, and with respect to the Return
Amount, rounded down, to the nearest integral multiple of $1,000 respectively.

 
 
(v)
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(disregarding, for this purpose only, any
election  made in the Schedule regarding Section 6(e))” shall be inserted, and
(2) at the end of the definition of Exposure the words “with terms substantially
the same as those of this Agreement; provided that the Exposure will be deemed
to be zero whenever the calculation yields a number less than zero”  shall be
added.

 
(c)           Valuation and Timing.
 
 
(i)
“Valuation Agent” means Party A.

 
 
(ii)
“Valuation Date” means the first Local Business Day of each week.

 
 
(iii)
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Valuation Date or date of calculation, as applicable.

 
 
(iv)
“Notification Time” means 12:00 p.m., New York time, on a Local Business Day.

 
 
(v)
The following shall be added to the end of Paragraph 4(b):  “Notwithstanding the
foregoing, each Transfer of a Delivery Amount will be made not later than the
close of business on the Local Business Day following a Valuation Date.”

 
(d)           Conditions Precedent.  Not applicable.
 
(e)           Substitution.
 
 
(i)
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 
 
(ii)
Consent.  Inapplicable.

 
(f)           Dispute Resolution.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(i)
“Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.

 
 
(ii)
Value.  For the purposes of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support other than Cash will be calculated by the Calculation Agent in
accordance with standard market practice, using third party sources as
available.

 
 
(iii)
Alternative.  The provisions of Paragraph 5 will apply.

 
(g)           Holding and Using Posted Collateral.
 
 
(i)
Eligibility to Hold Posted Collateral; Custodians.  Party B will be entitled to
hold Posted Collateral only through its Custodian in an account that is
segregated from all other accounts held by the Custodian.

 
Initially, the Custodian for Party B:  the Trustee under the Trust Agreement
which will hold Posted Collateral in a segregated Eligible Account (as defined
in the Trust Agreement).
 
 
(ii)
Use of Posted Collateral.  The provisions of Paragraph 6(c) will not apply to
Party B, except that Party B will have the right to register Posted Collateral
in the name of its Custodian or its Custodian’s nominee.

 
 
(iii)
Investment of Cash Collateral.  Party B will invest Posted Collateral in the
form of Cash in eligible investments in accordance with the Trust Agreement.

 
(h)           Distributions and Interest Amount.
 
 
(i)
Interest Rate.  “Interest Rate” will be the annualized rate of return actually
achieved on the Posted Collateral in the form of Cash during the related
Interest Period.

 
 
(ii)
Transfer of Interest Amount.  The Transfer of the Interest Amount will be made
monthly on the second Local Business Day of each calendar month; provided that
the Party B shall not be obliged to so transfer any Interest Amount unless and
until it has earned and received such interest.

 
 
(iii)
Alternative to Interest Amount.  The provisions of Paragraph 6(d)(ii) will
apply.

 
 
(iv)
Posted Collateral.  The definition of “Posted Collateral” in Paragraph 12 is
hereby amended by inserting the words “received by Party B and” after the words
“Interest Amount or portion thereof”.

 
(i)           Additional Representation(s).  Not Applicable.
 
(j)           Other Eligible Support and Other Posted Support.
 
 
(i)
“Value” with respect to Other Eligible Support and Other Posted Support means:
Not Applicable.

 
 
(ii)
“Transfer” with respect to Other Eligible Support and Other Posted Support
means: Not Applicable

 
 
-13-

--------------------------------------------------------------------------------

 
(k)           Demands and Notices.
 
All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:
 
Party B:
 
TILES Trust No. 2006-1
c/o U.S. Bank National Association
190 South LaSalle Street
MK-IL-SL7C
Chicago, IL 60603
Attention: U.S. Bank Structured Finance
Fax No.: As provided to Party A


Party A:
 
Morgan Stanley
1585 Broadway
New York, New York  10036-8293
Attention:  CHIEF LEGAL OFFICER
Fax No.:  001 (212) 507-4622


(l)           Addresses for Transfers.
Party B: as set forth in notices to Party A from time to time
 
Party A: as set forth in notices to Party B from time to time
 
(m)
Party A as Pledgor and Party B as Secured Party.

 
 
(i)
Modification to Paragraph 1:  The following subparagraph (b) is substituted for
subparagraph (b) of this Annex:

 
(b) Secured Party and Pledgor.  All references in this Annex to the “Secured
Party” will be to Party B and all corresponding references to the “Pledgor” will
be to Party A.
 
 
(ii)
Modification to Paragraph 2:  The following Paragraph 2 is substituted for
Paragraph 2 of this Annex:

 
Paragraph 2.  Security Interest.  The Pledgor hereby pledges to the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-Off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.  Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.
 
 
(iii)
Modification to Paragraph 9:  The following first clause of Paragraph 9 is
substituted for the first clause of Paragraph 9 of this Annex:

 
Paragraph 9.  Representations.  The Pledgor represents to the Secured Party
(which representations will be deemed to be repeated as of each date on which it
Transfers Eligible Collateral) that:
 
 
-14-

--------------------------------------------------------------------------------

 
 
(iv)
Modifications to Paragraph 12:  The following definitions of “Pledgor” and
“Secured Party” are substituted for the definitions of those terms contained in
Paragraph 12 of this Annex:

 
“Pledgor” means Party A
 
“Secured Party” means Party B
 
(n)           Other Provisions:
 
 
(i)
Collateral Return - Event of Default.  Notwithstanding anything to the contrary
in the Agreement, for purposes of Section 5(a)(iii)(1) of the Agreement, an
Event of Default will exist with respect to the Secured Party in the event that
it fails (or fails to cause its Custodian) to make, when due, any Transfer of
Posted Collateral required to be made by it and that failure continues for two
Local Business Days after notice of that failure is given to the Secured Party.

 
 
(ii)
Amendment for Relevant Rating Agency.  The parties hereto agree that this Annex
may be amended by a written agreement of the parties, subject to the Rating
Agency Condition (as defined in the Trust Agreement).

 
 
(iii)
Modification to Paragraph 7: Clause “(iii)” of Paragraph 7 shall be deleted in
its entirety.

 
 
(iv)
Modification to Paragraph 10:  Clauses “10(a)” and “10(b)” are amended by adding
the following sentence to the end of that paragraph:

 
“Notwithstanding the preceding sentence, the Pledgor shall pay all reasonable
costs incurred by the Secured Party in connection with any exchange pursuant to
this Credit Support Annex.”
 
(o)
Definitions.  Paragraph 12 is hereby further amended by adding the following
definitions:

 
“Applicable Valuation Percentage” means with respect to a type of security, the
Valuation Percentage specified in Exhibit I for such type of security.
 
“Business Days” means the meaning specified in the Trust Agreement.
 
“Cash” means the lawful currency of the United States of America.
 
“Eligible Currency” means US dollars.
 
“Rating Agency” means S&P.
 
“Relevant MS Entity” means, the entity with the highest rating from S&P among
Party A, any Credit Support Provider of Party A, or any guarantor of Party A's
obligations under the Agreement.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor to the rating business of such entity.
 
“S&P Credit Support Amount” for any Valuation Date on which the S&P Threshold
with respect to Party A is infinity, zero; and for any Valuation Date on which
the S&P Threshold with respect to Party A is zero, an amount then required in
accordance with the S&P Criteria applicable on such Valuation Date.
 
 
-15-

--------------------------------------------------------------------------------

 
 
“S&P Trigger Event” shall be deemed to be occurring at any time that, for at
least ten consecutive Business Days, the Relevant MS Entity’s long-term credit
rating by S&P is lower than the rating set forth under the heading “Required
Rating” in the table immediately below in the row opposite the then-current long
term rating of the Notes:
 
S&P Rating on Units
Required Rating
AAA
A, with an "A-1" short term rating or above; otherwise, "A+"
AA+
A, with an "A-1" short term rating or above; otherwise, "A+"
AA
A-
AA-
A-
A+
BBB+
A
BBB+
A-
BBB
BBB+
BBB
BBB
BBB-
BBB- and below
At least as high as rating on the Notes



 


 
Provided, however, that Party A may extend the ten Business Day period for an
additional ten Business Days by providing written plans for collateral posting
to S&P.
 
“Trust Agreement” means the Trust Agreement dated as of February 15, 2006
between Party B and U.S. Bank National Association as successor trustee to Bank
of America, N.A. which was successor by merger to LaSalle Bank National
Association.
 
“Units” means the Units issued under the Trust Agreement.
 
“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, will be calculated as
follows:  for cash, the U.S. dollar value thereof, and for each item of Eligible
Collateral (except for cash), the amount equal to the product of (i) either (A)
the bid price for such security quoted on such day by a principal market-maker
for such security selected in good faith by the Valuation Agent or (B) the most
recent publicly available bid price for such security as reported by a quotation
service or in a medium selected in good faith and in a commercially reasonable
manner by the Valuation Agent and (ii) the Applicable Valuation Percentage,
unless otherwise expressly provided herein.
 


 
[Remainder of Page Intentionally Blank]
 

 
-16-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Credit Support Annex by their
duly authorized officers as of the date first written above.
 
Accepted and Agreed:
 
MORGAN STANLEY
 
By: /s/ Daniel B. Park                          
Name:  Daniel B. Park 
Title:  Assistant Treasurer
 
TILES TRUST NO. 2006-1
 
By: U.S. Bank National Association, not in its individual capacity but solely as
Trustee
 
 
By: /s/ Thais Hayum                           
Name: Thais Hayum
Title: Vice President

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


Eligible Collateral and Valuation Percentages
 


Asset Type
Rating (in respect of Eligible Credit
Support in the form of Securities)
Remaining Term to maturity (years)
 
Valuation Percentage (AAA Stressed Asset price haircut)
Valuation Percentage (AA Stressed Asset Price Haircut)
Valuation Percentage (A Stressed Asset Price Haircut)
Valuation Percentage (BBB Stressed Asset Price Haircut)
 Cash (USD only)
N/A
N/A
100
100
100
100
             
 
Securities :
As agreed in writing by the parties in accordance with applicable S&P criteria
at that time.










 
 

--------------------------------------------------------------------------------

 
